Citation Nr: 1047889	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities.

3.  Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the Veteran's claim of 
service connection for PTSD, assigning a 50 percent rating, and 
denied the Veteran's claims of service connection for peripheral 
neuropathy of the bilateral upper extremities and of the 
bilateral lower extremities.  This decision was issued to the 
Veteran and his service representative in August 2006.  A Travel 
Board hearing was held at the RO in July 2009 before the 
undersigned Acting Veterans Law Judge and a copy of the hearing 
transcript has been added to the record.

The issue of entitlement to an initial rating greater than 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

In testimony at his July 23, 2009, Travel Board hearing, prior to 
the promulgation of a decision in this appeal, the Veteran 
requested a withdrawal of his appeal with respect to the denial 
of his service connection claims for peripheral neuropathy of the 
bilateral upper extremities and of the bilateral lower 
extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met on the issue 
of entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO denied the Veteran's claims of service connection for 
peripheral neuropathy of the bilateral upper extremities and for 
peripheral neuropathy of the bilateral lower extremities in the 
currently appealed rating decision issued in August 2006.  In 
testimony at his July 2009 Travel Board hearing, the Veteran 
requested that his appeal be withdrawn with respect to the denial 
of these claims.  

The Board notes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's hearing testimony requesting withdrawal of his appeal 
for service connection for peripheral neuropathy of the bilateral 
upper extremities and for peripheral neuropathy of the bilateral 
lower extremities, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review these 
claims and they are dismissed.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities is dismissed.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities is dismissed.


REMAND

The Veteran has contended that his service-connected PTSD is more 
disabling than currently evaluated.  He specifically testified 
before the Board in July 2009 that his PTSD symptoms had worsened 
and currently included frequent nightmares, significant sleep 
disturbance, auditory and visual hallucinations, panic attacks, 
and memory impairment.  He also testified that his social 
isolation related to his service-connected PTSD had worsened.

The Board notes that there are additional outstanding VA 
treatment records relevant to the Veteran's higher initial claim 
for PTSD which have not been obtained by the RO.  The Veteran 
testified in July 2009 that he received weekly group therapy for 
his service-connected PTSD at the Vet Center in Princeton, West 
Virginia, and was seen every 2-3 months for treatment of his 
service-connected PTSD and medication management at the VA 
Medical Center in Beckley, West Virginia.  A review of the claims 
file shows that the most recent VA treatment records are dated 
only through October 2007.  The Court has held that VA is on 
constructive notice of all documents generated by VA, even if the 
documents have not been made part of the record in a claim for 
benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, 
on remand, the Veteran's updated VA treatment records should be 
obtained.

The Veteran also testified in July 2009 that he had retired in 
2000 or 2001 and was in receipt of Social Security Administration 
(SSA) disability benefits.  It appears that retired from his 
previous employment with a small building contractor and was 
awarded SSA disability benefits based on an on-the-job injury, 
although that is not entirely clear from a review of the hearing 
transcript.  In any event, the Board notes that VA has a duty to 
obtain SSA records when it has actual notice that the Veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Because this appeal is being remanded for additional 
development, the Board finds that, on remand, the RO/AMC must 
contact SSA and obtain the Veteran's complete SSA records, 
including any administrative decision(s) on his application for 
SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for PTSD since his separation from active 
service.  Obtain all VA treatment records 
which have not been obtained already.  
Specifically, obtain all of the 
Veteran's treatment records which may be 
available from the Vet Center in 
Princeton, West Virginia, and from the 
VA Medical Center in Beckley, West 
Virginia.  Once signed releases are received 
from the Veteran, obtain all private 
treatment records which have not been 
obtained already.  A copy of any response(s), 
to include a negative reply and/or any 
records obtained, should be included in the 
claims file.

2.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide VA with the Veteran's complete SSA 
records, including any administrative 
decision(s) on his application for SSA 
disability benefits and all underlying 
medical records.  A copy of any records 
obtained from SSA, to include a negative 
reply, should be included in the claims file.

3.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected PTSD.  All necessary 
testing should be conducted.  The claims 
file should be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should determine whether the 
Veteran's service-connected PTSD is 
manifested by occupational and social 
impairment with deficiencies in most areas or 
total occupational and social impairment.  

4.  Thereafter, readjudicate the Veteran's 
claim for an initial rating greater than 
50 percent for PTSD.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


